Exhibit 10.1

 


SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (referred to as the “Separation
Agreement”) is entered into by and between John T. Egeland (“Mr. Egeland”) and
Advance America, Cash Advance Centers, Inc., its affiliates, subsidiaries,
successors and assigns, and their respective directors, officers, employees and
agents (collectively and individually, “the Company”).

 

WHEREAS, Mr. Egeland is an employee of the Company in a key leadership and
strategic position;

 

WHEREAS, Mr. Egeland was employed by the Company for nearly eight (8) years; and

 

WHEREAS, Mr. Egeland and the Company are concluding their employment
relationship and wish to enter into this Separation Agreement;

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Separation Agreement, the parties agree as follows:

 

1.             Voluntary Agreement.  Mr. Egeland agrees that the Company is not
required by law or otherwise to provide severance benefits, but that the Company
has, in consideration for the promises set forth herein, voluntarily elected to
provide certain benefits to him under the terms of this Separation Agreement. 
Each party hereto represents, declares and agrees that he or it voluntarily
accepts the provisions of this Separation Agreement for the purposes of making a
full and final compromise, adjustment and settlement of all claims herein
described.

 

2.             Severance Date.  The parties agree that as of December 22, 2005
(the “Severance Date”), Mr. Egeland’s employment with the Company will cease.

 

3.             Consideration.  Mr. Egeland understands and agrees that in
consideration for his promises set forth herein, he will receive benefits under
this Separation Agreement to which he would not otherwise be entitled.  The
parties agree that in consideration for Mr. Egeland’s promises set forth herein,
the Company, within the later of (i) January 6, 2006, or (ii) seven days of the
effective date of this Separation Agreement, will provide Mr. Egeland with (1) a
non-refundable severance payment in the amount of Three Hundred Seventy Five
Thousand and 00/100 Dollars ($375,000.00) less applicable federal, state and
local taxes and other deductions, which represents fifty two (52) weeks
severance pay based upon his ending salary to be paid in one lump sum, and (2) a
one-time non-refundable bonus payment in the amount of Two Hundred Fifty
Thousand and 00/100 Dollars ($250,000.00) less applicable federal, state and
local taxes and other deductions.  In addition, the Company will provide Mr.
Egeland with the following amounts on the following dates for partial
reimbursement of the COBRA premiums for the continuation of family medical
benefits provided under the Company’s group health benefit plans if Mr. Egeland
elects continuation coverage under COBRA:

 

1

--------------------------------------------------------------------------------


 

Payment Date

 

Amount

 

Period of Coverage

 

January 6, 2006

 

$

1,925.85

 

January 1, 2006 – March 31, 2006

 

April 6, 2006

 

$

1,925.85

 

April 1, 2006 – June 30, 2006

 

July 6, 2006

 

$

1,283.90

 

July 1, 2006 – August 31, 2006

 

September 6, 2006

 

To Be Determined

 

September 1, 2006 – December 31, 2006

 

 

The Company and Mr. Egeland acknowledge and agree the amount of the premiums for
the continuation of medical benefits provided under the Company’s group health
benefit plans for the period September 1, 2006 through December 31, 2006 may
increase and the Company agrees to pay to Mr. Egeland on September 6, 2006, an
amount equal to the Company’s cost of providing four (4) months of coverage to
an employee for the continuation of family medical benefits provided under the
Company’s group health benefit plans then in effect for the period September 1,
2006 through December 31, 2006.

 

Notwithstanding the foregoing, in the event Mr. Egeland obtains other employment
whereby he is eligible for reasonably equivalent medical benefits, the Company
shall not be required to remit any further amounts for partial reimbursement of
the COBRA premiums for the continuation of family medical benefits provided
under the Company’s group health benefit plans.  Mr. Egeland agrees to notify
the Company in writing within ten (10) days of obtaining employment whereby he
is eligible to receive reasonably equivalent medical benefits from his employer.

 

a.             Mr. Egeland further agrees that all benefits the Company provided
him in connection with his employment will terminate as of the Severance Date,
but that if Mr. Egeland was, on the day immediately preceding the Severance
Date, covered under a medical plan sponsored by the Company, the Company will
provide him with a Notice Under the Consolidated Omnibus Budget Reconciliation
Act (COBRA) as it relates to the continuation of health and dental insurance. 
Mr. Egeland understands that his accrued and unused vacation days, if any, will
be addressed in accordance with the Company’s vacation policy guidelines in
effect as of the Severance Date.

 

b.             Mr. Egeland desires to receive the above-described severance
benefits, which are intended to provide an economic bridge during possible
unemployment and not as compensation for services previously rendered.  In
addition, the parties desire to resolve any existing or potential disputes or
claims that Mr. Egeland has or may have with or against the Company.  In
consideration of the aforementioned severance pay and benefits, Mr. Egeland and
the Company agree as follows:

 

i.              Mr. Egeland hereby waives, releases and completely discharge the
Company from any and all claims, demands, rights, liabilities and causes of
action of every kind and description whatsoever, whether criminal or civil, and
whether known or unknown, that are asserted or could have been asserted against
the Company arising out of Mr. Egeland’s employment with the Company or the
termination thereof.  This includes but is not limited to claims of wrongful
discharge, breach of contract, breach of an implied covenant of good faith and
fair dealing, fraud, misrepresentation, defamation, personal injury, negligent
or intentional infliction of emotional harm or distress, conspiracy to terminate
wrongfully, loss of consortium, invasion of privacy, wrongful denial of
severance pay, failure to pay earned wages, failure to comply with state or
federal laws governing payment of overtime, and/or discrimination based on race,
color, national origin, sex, religion, age, disability, veteran’s status and/or
retaliation.

 

2

--------------------------------------------------------------------------------


 

This waiver, release and discharge also includes but is not limited to claims
under the Age Discrimination in Employment Act of 1967 (and as amended in 1978
and 1986), the Civil Rights Act of 1991, the Civil Rights Act of 1866 and 1871,
the Civil Rights Act of 1964, including the Equal Employment Act of 1972, the
Equal Pay Act of 1963, the Americans with Disabilities Act of 1990, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act of 1993, and any other state
or federal laws or regulations.  For the avoidance of doubt, nothing contained
in this waiver, release and discharge limits or impairs the indemnification
obligations set forth in paragraph 6 hereinbelow.  Nothing in this Separation
Agreement limits Mr. Egeland’s right to challenge the validity of this
Separation Agreement in a legal proceeding under the Older Workers Benefit
Protection Act with respect to claims under the Age Discrimination in Employment
Act.

 

ii.             Mr. Egeland agrees that he will not file, participate in, obtain
relief, or maintain any claim or action in any local, state or federal court
against the Company relating to Mr. Egeland’s employment and/or termination of
employment.   Mr. Egeland understands that he is not waiving or releasing any
claims that may arise after this Separation Agreement is executed, or any claims
related to worker’s compensation or unemployment compensation.  Mr. Egeland
agrees that he will not in the future seek, and will not be eligible for,
reemployment or independent contractor status by the Company, and he
acknowledges and agrees that he is to be permanently removed from the Company’s
labor pool, and the Company has no obligation to reinstate him or to employ him
in the future.

 

iii.            The Company represents and warrants that it currently has no
knowledge of any claim, demand, right or cause of action (collectively, a
“Claim”) against and/or involving Mr. Egeland.  The Company further represents
and warrants that it has no present intention to make or file a lawsuit against
Mr. Egeland.

 

4.             Restricted Stock.   Pursuant to the Restricted Stock Agreement by
and between the Company and John T. Egeland dated December 21, 2004, the Company
granted to Mr. Egeland 66,666 restricted shares of the Class A common stock of
the Company, par value $.01 per share (“Restricted Stock”), subject to all of
the terms and conditions of the Restricted Stock Agreement.  The Company and Mr.
Egeland acknowledge and agree, 22,222 shares of the Restricted Stock has become
Vested Shares on December 21, 2005, the day before the Severance Date.

 

5.             Non-Competition.  Except as modified by the terms of the
Separation Agreement, Mr. Egeland agrees that all of the provisions of the
Confidential Information, No Solicitation, and Non-Competition Agreement
executed by him, dated January 18, 1999 (the “Non-Competition Agreement”) will
remain in full force and effect and he agrees to abide by the terms of said
Non-Competition Agreement copies of which are attached hereto and made a part
hereof as Exhibit “A”.

 

6.             Indemnification.  Mr. Egeland understands that in the event legal
action is taken against the Company and/or him in which he is a named defendant
after the Severance Date, that any indemnification obligations from the Company
which applied to him as an officer of the Company, including, but not limited to
that certain Indemnification Agreement dated as of

 

3

--------------------------------------------------------------------------------


 

October 16, 2004 for the benefit of officers and directors of the Company, and
any and all applicable insurance coverage such as directors and officers
liability insurance coverage, will continue and the same protections will be
afforded to him in the future that existed as of the date of this Separation
Agreement.

 

Furthermore, Mr. Egeland agrees that the Company may request his assistance in
the form of truthful testimony or written statements from time to time regarding
matters which arose during his employment with the Company, and agrees to
cooperate with the Company, at the Company’s expense, to resolve any such
matters as reasonably necessary.

 

7.             No Confidentiality.    The parties acknowledge and agree the
Company may be required to disclose and publish this Separation Agreement in a
report on Form 8-K pursuant to federal law.

 

8.             Independent Review.  The Company advises Mr. Egeland to consult
with an attorney before signing this Separation Agreement. Mr. Egeland agrees
that he has had sufficient opportunity to discuss this Separation Agreement with
a private attorney before signing it.  Mr. Egeland agrees that this Separation
Agreement shall be final and binding.

 

9.             Not an Admission of Liability.  Mr. Egeland and the Company
mutually agree that this Separation Agreement is not to be construed as an
admission that either the Company or Mr. Egeland has violated any law or
breached any of the Company’s policies or procedures with respect to Mr.
Egeland’s employment or separation therefrom.

 

10.           Employment Recommendation.  Upon the request and direction of Mr.
Egeland, the Company shall provide any and all third parties with a job
reference on behalf of Mr. Egeland, such recommendation to include the following
information:  dates of employment and job title.

 

11.           Governing Law.  This Agreement shall be construed according to the
laws of South Carolina, and any dispute arising hereunder shall be submitted
only to a state or federal court of competent jurisdiction in South Carolina.

 

12.           Entire Agreement.  With the exception of the aforementioned
Non-Competition Agreement described in Section 5 and incorporated herein by
reference, this Separation Agreement contains the entire agreement between Mr.
Egeland and the Company and can only be modified by a subsequent written
agreement.  The parties agree that if any clause in this Separation Agreement is
found to be invalid, such invalidity will not affect the validity of the other
clauses herein.

 

13.           Older Workers Benefit Protection Act.  Mr. Egeland hereby agrees
to the following:

 

I understand that I have twenty-one (21) days from the date this agreement was
provided to me (“Waiting Period”) to consider this Separation Agreement.  By
signing this Agreement before the end of Waiting Period, I am voluntarily
electing to forego any time remaining. I agree that any change, material or
immaterial, to the terms of this Separation Agreement does not

 

4

--------------------------------------------------------------------------------


 

restart the running of the Waiting Period.   I also understand that I have seven
(7) days after signing to revoke this Separation Agreement.  Should I decide to
revoke this Agreement within seven days after signing, I will do so in writing
to the President of the Company.  I understand that this Agreement will not
become effective until the end of the seventh day, provided that I have not
revoked it.

 

I ACKNOWLEDGE THAT I HAVE FULLY READ AND UNDERSTAND THIS SEPARATION AGREEMENT,
INCLUDING MY RELEASE AND WAIVER OF CLAIMS AGAINST THE COMPANY, THAT GOOD AND
SUFFICIENT CONSIDERATION HAS BEEN GIVEN TO ME FOR SIGNING THIS SEPARATION
AGREEMENT, THAT THE EXECUTION OF THIS SEPARATION AGREEMENT IS VOLUNTARY AND DONE
OF MY OWN FREE WILL, ACT, AND DEED, AND THAT I HAVE HAD AN OPPORTUNITY TO SEEK
COUNSEL WITH AN ATTORNEY AND HAVE HAD SUFFICIENT TIME TO READ THE SEPARATION
AGREEMENT AND MAKE A DECISION REGARDING ACCEPTANCE OF ITS TERMS.

 

 

Agreed to and accepted by:

 

 

/s/ John T. Egeland

 

/s/ Laurie A. Egeland

 

John T. Egeland

Witness

 

 

1-25-06

 

 

Date

 

 

 

 

 

Advance America, Cash Advance Centers, Inc.

 

 

 

/s/ Kenneth E. Compton

 

 

 

 


BY: KENNETH E. COMPTON


 

Its:  President

 

 

5

--------------------------------------------------------------------------------